Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election without traverse of Group I, claims 188-200, in the reply filed on July 15, 2022 is acknowledged. Claims 188-200 are pending and under examination.
Claims 201-205 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 15, 2022. 

Priority
The instant application claims priority to provisional application 62/508,272, provisional application 62/508,833, and 371 of PCT/EP2018/063210. Priority is given with the earliest effective filing date of 05/18/2017. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2019, 04/23/2020, 04/25/2020, 07/17/2020, 08/11/2020, and 11/16/2021 are in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claim 197 is objected to because of the following informalities: In the third line of claim 197,  "bidnign" should read "binding" in proper grammar. Appropriate correction is required.

Claim 199 is objected to because of the following informalities: In the second line of claim 199, “compartimentalization” should read “compartmentalization” in proper grammar. Appropriate correction is required. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of the following informalities: it contains legal phraseology, (i.e., “herein are compositions” and “wherein said polypeptide”). Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 188-200 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 188-200 are drawn to a pharmaceutical composition comprising a polypeptide construct that selectively binds a J-configuration of CD277 on a target cell. Applicant has claimed broad methods wherein a “polypeptide construct” selectively binds a J-configuration of CD277 on a target cell.  
The specification teaches some possible structures of the polypeptide construct such as the polypeptide construct comprises at least one of a γ-TCR polypeptide sequence or a δ-TCR polypeptide sequence, or a variant or fragment thereof. Further, the specification states that a y-TCR polypeptide sequence can be a γ9-TCR polypeptide sequence or fragment thereof and that a δ-TCR polypeptide sequence can be a δ2-TCR polypeptide sequence or a fragment thereof [0004]. The specification also provides specific TCR Gamma and Delta sequences [Table 3, pages 99-102]. The specification further teaches engineered tetramers and dextramers that comprise γ9 and δ2TCR chains of γδTCR clone 5 and the non-functional length mutant LM1 and that the γ9δ2TCR senses CD277J-configuration [Example 14, 00321]. 
However, the specification is not deemed sufficient to reasonably convey to one skilled in the art that the inventors, at the time the invention was made, had possession of identifying all polypeptide constructs that bind to a J-configuration of CD277. It is unclear which, and how many, TCRs bind to the J-configuration of CD277. Laydon (Estimating T-cell repertoire diversity: limitations of classical estimators and a new approach, 2015, Philos Trans R Soc Lond B Biol Sci, Issue 370, Pages 1-11) teaches that there is a highly diverse T-cell receptor (TCR) repertoire and direct measurement of total TCR diversity is impossible [Abstract]. Laydon further teaches that existing approaches to estimate TCR diversity have significant shortcomings, and frequently underestimate the true TCR diversity [Abstract]. Similarly, Krishna (Genetic and environmental determinants of human TCR repertoire diversity, 2020, Immunity & Ageing, Volume 17, Article 26, Pages 1-7) teaches that there is a large sequence diversity of the TCR repertoire which varies markedly across individuals [see Background]. Krishna further teaches that there are over a million TCR sequences in humans and that there can be stochastic changes and genetic variation in the sequences [see Background].  
In regards to the present invention of a method of treating cancer in a subject comprising providing a pharmaceutical composition comprising a polypeptide construct (TCRs) that selectively binds a J-configuration of CD277, Sebestyen (RhoB mediates phosphoantigen recognition by Vγ9Vδ2 T cell receptor, May 2016, Cell Reports, Volume 15, Issue 9, Pages 1-26) teaches that Vγ9Vδ2TCR genes were transduced into αβT cells using retroviral supernatant [Experimental Procedure] and that these T-cells bind to the B30.2 domain (J-configuration) on target cells [Figure 7]. Sebestyen further teaches that the activation of γδT cells involves sensing metabolic changes in cancer cells that results in the accumulation of phosphoantigens and then allows for the targeting of transformed cells by Vγ9Vδ2 T cells [Introduction]. Likewise, Harley (Key implication of CD277/butyrophilin-3 (BTN3A) in cellular stress sensing by a major human γδ T-cell subset, September 2012, Blood, Volume 120, Number 11, Pages 2269-2279) teaches T-cells were cultured in complete RPMI 1640 medium [page 2270, right column, first paragraph], and that target cells were pretreated with CD277-specific mAbs [page 2270, right column, second paragraph]. Harley further teaches that the cells treated with anti-CD277 antibodies resulted in an activation of human Vγ9Vδ2 T-cells against these target cells [Results]. Harley also teaches that the expression of the B30.2 intracellular domain (J-configuration) of BTN3A1 (CD277) is required for sensing both endogenous and exogenous PAg by Vγ9Vδ2 T-cells [page 2274, left column, paragraph 2].  However, both Sebestyen and Harley do not teach the entire genus of polypeptide constructs (TCRs) that selectively bind to the J-configuration of CD277. 
MPEP 2163 (II)(A)(3)(a)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), reduction to drawings (see i)(B), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d 1966. 
A "representative number of species" means that the species, which are adequately described, are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). 
As has already been pointed out, applicant has recited a pharmaceutical composition comprising a broad genus of “polypeptide construct(s).” Further, applicant has not defined “polypeptide construct.” Although the specification gives some examples of possible polypeptide construct structures and sequences of TCRs, these are not representative of that which have been claimed in the broadest claims that read upon any polypeptide construct that binds to the J-configuration of CD277. 
Accordingly, one of skill in the art would conclude that the claimed invention encompasses a broad genus of polypeptide constructs. It should be noted that the specification has demonstrated a limited species of polypeptide constructs. While the prior art demonstrates that T-cells bind to the J-configuration of CD277, one of skill in the art would not deem the prior art to be predicative of all polypeptide constructs that may bind to the J-configuration of CD277. Based on the teaching of the instant specification and the prior art, one of skill in the art would not conclude that applicant was in possession of the claimed genus of polypeptide constructs. 

Claim 193 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 193 is drawn to a method of treating cancer in a subject comprising providing to the subject an effective amount of a pharmaceutical composition comprising a polypeptide construct that selectively binds a J-configuration of CD277 on a target cell, and wherein said polypeptide construct is expressed in cell. Dependent claims 194-195 add the following limitations: wherein the cancer is a leukemia or a solid cancer; wherein the subject has cancer cells that are CD277 positive. However, the claims broadly encompass the genus of all cancers. 
The specification teaches that lymphoblasts from lymphoma cells, leukemia cells, and renal cell carcinomas [Experimental Procedures] were targeted with human primary T-cell clones [Experimental Methods]. The specification teaches that leukemic cell line ML-I, EBVLCL 93 cells, leukemia cell line K562, colon carcinoma cell line SW480, EBV-LCL 48, and EBV-LCL 70 cells were treated with pamidronate [0051] and the pamidronate increased activity of RhoB and phosphoantigen [Figure 5]. The specification teaches that RhoB activity correlates with target cell recognition by engineered cells expressing polypeptide constructs based on the binding of the polypeptide construct with the J-configuration of CD277 [0050, Figure 4]. 
However, the claims encompass far more than treating a cancer that is lymphoma, leukemia, or renal cell carcinoma. The claims broadly encompass treating all cancers using the aforementioned method. Cooper (The Development and Causes of Cancer, 2000, The Cell: A Molecular Approach, 2nd edition) teaches that cancer can result from abnormal proliferation of any of the different kinds of cells in the body [see Types of Cancer section]. Cooper further teaches that there are more than a hundred distinct types of cancer, which can vary substantially in their behavior and response to treatment [see Types of Cancer section]. 
The specification teaches T-cells target CD277 present on lymphoma cells, leukemia cells, and renal cell carcinomas; however, this is not deemed to be predicative of the response of all cancers to the claimed cancer regimen. The specification is not deemed sufficient to reasonably convey to one skilled in the art that the inventors, at the time the invention was made, had possession of a method of treating all cancers with the broad genus because the genus encompasses conditions which differ from those disclosed in etiologies, molecular mechanisms, diagnostic approaches, treatment modalities, and therapeutic endpoints. 
In regards to the present invention of a method of treating cancer in a subject comprising providing a pharmaceutical composition comprising a polypeptide construct (TCRs) that selectively binds a J-configuration of CD277, Sebestyen (RhoB mediates phosphoantigen recognition by Vγ9Vδ2 T cell receptor, May 2016, Cell Reports, Volume 15, Issue 9, Pages 1-26) teaches that T-cells were used to target cells of leukemic cell lines and colon carcinoma cell lines [0051], [Figure 5]. Sebestyen teaches that the activation of γδT cells involves sensing metabolic changes in cancer cells that results in the accumulation of phosphoantigens and then allows for the targeting of transformed cells by Vγ9Vδ2 T cells [Introduction]. Similarly, Harley (Key implication of CD277/butyrophilin-3 (BTN3A) in cellular stress sensing by a major human γδ T-cell subset, September 2012, Blood, Volume 120, Number 11, Pages 2269-2279) teaches that T-cells were used to treat target cells of leukemia, cervix adenocarcinoma, breast cancer, osteosarcoma, and prostate cancer cell lines [Page 2270, right column, first paragraph]. Harley teaches that these cells were also treated with anti-CD277 antibodies and an activation of human Vγ9Vδ2 T-cells against these target cells occurred [Results]. 
Furthermore, the recited genus encompasses conditions yet to be discovered and/or characterized; therefore, the skilled artisan cannot envision preventing all the contemplated diseases encompassed by the instant claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.) 
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d 1966. 
A "representative number of species" means that the species, which are adequately described, are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). 
It is known in the art that cancer cells arising from different tissues differ in etiology and response to treatment. Heppner and Miller (Tumor heterogeneity: biological implications and therapeutic consequences, 1983, Cancer Metastasis Reviews, Volume 2, Pages 5-23) discuss the heterogeneity of tumors from different tissues and from the same tissue. Heppner and Miller teach that the heterogeneity of tumors contributes to the sensitivity the tumor will have to drugs [Summary, third paragraph]. Heppner and Miller further teach that as a tumor progresses to a metastatic phenotype, the way the tumor responds to treatment can differ, and thus, make it difficult to predict how the tumor will respond to the treatment [Page 15, right column, first paragraph]. In addition to these teachings, Peng (Loss of PTEN Promotes Resistance to T Cell-Mediated Immunotherapy, 2016, Cancer Discovery, Volume 6, Issue 2, Pages 202-216) teaches that T cell-mediated immunotherapies are promising cancer treatments, but most patients still fail to respond to these therapies [Abstract]. 
The prior art demonstrates the use of T-cells for treatment to target cells of leukemia, colon cancer, cervix adenocarcinoma, breast cancer, osteosarcoma, and prostate cancer cells lines. However, the art is silent in regards to the broad application of T-cell therapy to all cancers. Accordingly, one of skill in the art would conclude that the claimed invention encompasses a broad genus of cancers that may not respond to treatment with T-cell therapy. It should be noted that the specification has demonstrated treating a limited species of cancers. While the prior art demonstrates that T-cell therapy is effective when targeting leukemia, colon cancer, cervix adenocarcinoma, breast cancer, osteosarcoma, and prostate cancer cells lines, one of skill in the art would not deem the prior art in cancer treatment to be predicative of the efficacy of the claim treatment regimen in all cancers. Based on the teaching of the instant specification and the prior art one of skill in the art would not conclude that Applicant was in possession of the claimed genus of cancers.

Claim 193 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating lymphoma, leukemia, or renal cell carcinoma comprising providing to the subject an effective amount of a pharmaceutical composition comprising a polypeptide construct that selectively binds a J-configuration of CD277 on a target cell, and wherein said polypeptide construct is expressed in cell, does not reasonably provide enablement for treating all cancers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.

(4) The nature of the invention and (8) The breadth of the claims:
The nature of the invention is a method of treating any cancer comprising providing to the subject an effective amount of a pharmaceutical composition comprising a polypeptide construct that selectively binds a J-configuration of CD277 on a target cell, and wherein said polypeptide construct is expressed in cell. Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the claimed methods, with a reasonable expectation of success, because it would not be predictable from the disclosure of any one particular species what other species may or may not work; see MPEP 2164.03.
The claims broadly encompass treating cancer in a subject comprising providing to the subject an effective amount of a pharmaceutical composition comprising a polypeptide construct that selectively binds a J-configuration of CD277 on a target cell. Thus, the claims are broad in that they encompass treating any cancer. Cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands. They can occur in pretty much every part of the body. 

(5) The state of the prior art and (7) The predictability or unpredictability of the art: The state of the art regarding T-cell therapy to treat cancers is discussed by 
Sebestyen (RhoB mediates phosphoantigen recognition by Vγ9Vδ2 T cell receptor, May 2016, Cell Reports, Volume 15, Issue 9, Pages 1-26). Sebestyen teaches that T-cells were used to target cells of leukemic cell lines and colon carcinoma cell lines [0051], [Figure 5]. Sebestyen teaches that the activation of γδT cells involves sensing metabolic changes in cancer cells that results in the accumulation of phosphoantigens and then allows for the targeting of transformed cells by Vγ9Vδ2 T cells [Introduction]. Similarly, Harley (Key implication of CD277/butyrophilin-3 (BTN3A) in cellular stress sensing by a major human γδ T-cell subset, September 2012, Blood, Volume 120, Number 11, Pages 2269-2279) teaches that T-cells were used to treat target cells of leukemia, cervix adenocarcinoma, breast cancer, osteosarcoma, and prostate cancer cell lines [Page 2270, right column, first paragraph]. Harley teaches that these cells were also treated with anti-CD277 antibodies and an activation of human Vγ9Vδ2 T-cells against these target cells occurred [Results]. Harley further states that these findings pave the way for new strategies to improve the efficiency of immunotherapies using Vγ9Vδ2 T-cells [Abstract]. In addition to these teachings, Peng (Loss of PTEN Promotes Resistance to T Cell-Mediated Immunotherapy, 2016, Cancer Discovery, Volume 6, Issue 2, Pages 202-216) teaches that T cell-mediated immunotherapies are promising cancer treatments, but most patients still fail to respond to these therapies [Abstract]. 
While the state of the art is relatively high with regard to the treatment of specific cancer types, the state of the art with regards to treating all cancers with a single treatment is underdeveloped. In particular, there is no known anticancer agent that is effective against all cancer cell types.  The cancer treatment art involves a very high level of unpredictability. With regard to cancer treatment, Bally (US 5,595,756) stated, “Despite enormous investments of financial and human resources, no cure exists for a variety of diseases.  For example, cancer remains one of the major causes of death.  A number of bioactive agents have been found, to varying degrees, to be effective against tumor cells.  However, the clinical use of such antitumor agents has been highly compromised because of treatment-limiting toxicities” (col. 1, lines 17-24).  Sporn (Chemoprevention of Cancer, Carcinogenesis, 2000, Volume 21, Issue 3, Pages 525-530) teaches the magnitude of mortality of cancers and that mortalities are in fact still rising and that new approaches to a variety of different cancer are critically needed.  Sporn also teach that “given the genotype and phenotype heterogeneity of advanced malignant lesions as they occur in individual patients, one wonders just exactly what are the specific molecular and cellular targets for the putative cure.”
Furthermore, the art indicates the difficulties in going from in vitro to in vivo for drug development for treatment of cancers. Auerbach (Angiogenesis assays: Problems and pitfalls, Cancer and Metastasis Reviews, 2000, Volume 19, Pages 167-172) indicate that one of the major problems in angiogenesis research has been the difficulty of finding suitable methods for assessing the angiogenic response. For example, the 96 well rapid screening assay for cytokinesis was developed in order to permit screening of hybridoma supernatants…In vitro tests in general have been limited by the availability of suitable sources for endothelial cells, while in vivo assays have proven difficult to quantitate, limited in feasibility, and the test sites are not typical of the in vivo reality [page 167, left column, first paragraph). Gura (Systems for Identifying New Drugs are Often Faulty, Science, 1997, Volume 278, Pages 1041-1042) indicates that “the fundamental problem in drug discovery for cancer is that the model systems are not predictive at all” [page 1, second paragraph]. Furthermore, Gura indicates that the results of xenograft screening turned out to be not much better than those obtained with the original models, mainly because the xenograft rumors don’t behave like naturally occurring tumors in humans—they don’t spread to other tissues, for example [page 2, fourth paragraph]. Further, when patient’s tumor cells in Petri dishes or culture flasks and monitor the cells’ responses to various anticancer treatments, they don’t work because the cells simply fail to divide in culture, and the results cannot tell a researcher how anticancer drugs will act in the body [page 3, seventh paragraph]. Furthermore, Jain (Barriers to Drug Delivery in Solid Tumors, Scientific American, 1994, Pages 58-65) indicates that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the lung, breast, colon, rectum, prostate and brain [page 58, left most column, 1st paragraph]. Further, Jain indicates that to eradicate tumors, the therapeutic agents must then disperse throughout the growths in concentrations high enough to eliminate every deadly cells…solid cancers frequently impose formidable barriers to such dispersion [page 58, bottom of the left most column continuing onto the top of the middle column]. Jain indicates that there are 3 critical tasks that drugs must do to attack malignant cells in a tumor: 1) it has to make its way into a microscopic blood vessel lying near malignant cells in the tumor, 2) exit from the vessel into the surrounding matrix, and 3) migrate through the matrix to the cells. Unfortunately, tumors often develop in ways that hinder each of these steps [page 58, bottom of right most column]. Thus, the art recognizes that going from in vitro studies to in vivo studies for cancer drug developments are difficult to achieve.
Hait (Anticancer drug development: the grand challenges, Nature Reviews/Drug Discovery, 2010, Volume 9, pages 253-254) states that “The past three decades have seen spectacular advances in our understanding of the molecular and cellular biology of cancer. However, with a few notable exceptions, such as the treatment of chronic myeloid leukaemia with imatinib, these advances have so far not been translated into major increases in long-term survival for many cancers. Furthermore, data suggest that the overall success rate for oncology products in clinical development is -10%, and the cost of bringing a new drug to market is over US$1 billion.” [page 253, left column, first paragraph]. Hait further teaches “The anticancer drug discovery process often begins with a promising target; however, there are several reasons why the eventual outcome for a particular cancer target may be disappointing. For example, the role of the target in the pathogenesis of specific human malignancies may be incompletely understood, leading to disappointing results”, “First, many targets lie within signal transduction pathways that are altered in cancer, but, owing to the complex nature of these pathways, upstream or downstream components may make modulating the target of little or no value”; “Second, target overexpression is often overrated. There are some instances in which overexpression predicts response to treatment.”; and “Another confounding factor is that cancer is more than a disease of cancer cells, as alterations in somatic or germline genomes, or both, create susceptibilities to transformational changes in cells and in the microenvironment that ultimately cooperate to form a malignant tissue. The putative role of cancer stem cells in limiting the efficacy of cancer therapeutics is also an area of intense interest. Therefore, effective treatments may require understanding and disrupting the dependencies among the multiple cellular components of malignant tissues. Single nucleotide polymorphisms in genes responsible for drug metabolism can further complicate the picture by affecting drug pharmacokinetics; for example, as with the topoisomerase inhibitor irinotecan.”, for example, page 253, Section “Understanding the target in context”. Hait also teaches “Drug effects in preclinical cancer models often do not predict clinical results, as traditional subcutaneous xenografting of human cancer cell lines onto immunocompromised mice produces ‘tumours’ that fail to recapitulate key aspects of human malignancies such as invasion and metastasis. Several improvements have been made, including orthotopic implantation and use of mice with humanized haematopoietic and immune systems. Newer genetic mouse models can also allow analyses of tumour progression from in situ through locally advanced and, in certain cases, widespread metastatic disease. However, whether or not these models will more accurately predict drug activity against human cancer remains to be determined. Other alternatives, including three-dimensional tissue culture or xenografts of fresh human biopsy specimens onto immunocompromised mice, have the potential advantage of including the human microenvironment. However, these approaches have yet to prove their value relative to their cost.”, for example, page 253, Section “Predictive models”. Furthermore, Hait teaches that “It is now widely thought that biomarkers will drive a personalized approach to cancer drug development. The aim is that they will cut costs, decrease time to approval, and limit the number of patients who are exposed to potential toxicities without a reasonable chance of benefit — as exemplified by the development of imatinib and trastuzumab. However, recent attempts at repeating these successes in other cancer types have been less successful.”, for example, page 254, Section “Stratified/personalized medicine”. The challenges facing cancer drug development are further confirmed and discussed in Gravanis (The changing world of cancer drug development: the regulatory bodies’ perspective, Chinese Clinical Oncology, 2014, Volume 3, Issue 2, pages 1 -5). Gravanis teaches “The generic mechanism of action for cytotoxics made the prediction of which tumor types might respond to them very difficult, if not impossible, and necessitated a ‘trial and error’ approach against many different types of tumors.” and “The most prominent change in oncology drug development in the last 20 years has been the shift from classic cytotoxics to drugs that affect signaling pathways implicated in cancer, which belong to the so called ‘targeted therapies’.”, for example, page 1, Section “From cytotoxics to targeted therapies: how far are we from truly personalized medicine?”. Gravanis further teaches “Although constantly progressing, an understanding of cancer biology is far from complete. The ability to develop new compounds or generate biological data predictive of the clinical situation relies on good quality basic research data, although the complexity and constantly evolving biology of the tumor may be to blame for the frequent non-reproducibility of research results. Systemic biology approaches of the -omic type still generate largely incomprehensible, mostly due to their volume, analytical data, few pieces of which are currently actionable/drug-g-able. Finally, animal models of cancer are similarly unable to predict the clinical situation [for example, page 3, right column, second paragraph].
Beans (Targeting metastasis to halt cancer’s spread, PNAS, 2018, Volume 115, Number 50, Pages 12539-12543) teaches that across cancer types, 90% of cancer deaths are caused not by the primary tumor but by metastasis. Beans teaches that although some drugs may shrink metastases along with primary tumors, no existing drugs treat or prevent metastasis directly [page 12540]. Beans states “Without a targeted approach, metastatic tumors often reemerge. “We shrink them, we send them back to their residual state, and they reenact those survival functions and retention of regenerative powers that made them metastasis-initiating cells in the first place” [page 12540]. Beans teaches that one of the major scientific challenges of studying metastatic disease is that different forms of cancer seem to metastasize through different mechanisms and the same form of cancer may metastasize differently in different subsets of patients [page 12542]. Of note, Beans states “It’s unlikely that one researcher is going to find one pathway that proves to be the key to metastasis” [page 12542]. Beans also teaches that translating many findings into therapies also presents unique hurdles in that it is difficult to measure the effectiveness of the therapy. Secondary tumors are often minuscule, and therefore, measuring success by tumor shrinkage may not work. Measuring the incidence of metastasis after treatment is also more difficult [page 12542]. 
Given Bally’s teaching of treatment-limiting toxicities in clinical use; Sporn's teaching that the cancer progression is heterogeneous as it progresses, both in genotype and phenotype; Auerbach’s teaching that one of the major problems in angiogenesis research has been the difficulty of finding suitable methods for assessing the angiogenic response; Gura's teaching that the models are unpredictable; Jain's teaching that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the lung, breast, colon, rectum, prostate and brain; Hait’s and Gravanis’ teachings of various challenges facing cancer drug development, such as an understanding of cancer biology is far from complete, drug effects in preclinical cancer models often do not predict clinical results and many others; and Beans’ teachings that the field is highly underdeveloped with regards to preventing and treating cancer metastasis; the cited references demonstrate that the treatment of cancer is highly unpredictable, if even possible for many cancers.

6) The amount of direction or guidance provided by the inventor; 7) The existence of working examples:
The working examples demonstrates that the claimed pharmaceutical composition treats lymphoma, leukemia, or renal cell carcinomas. Apart from a working example demonstrating that the claimed pharmaceutical composition is useful for treating lymphoma, leukemia, or renal cell carcinomas, the Applicant has not provided substantive evidence of treatment of any cancer. Because the diseases encompassed by the instant claims are so disparate and no single disease example can be representative of all the other encompassed diseases, a demonstration of treatment or support of a given condition does not provide support for the breadth of the claims.
 Taken together, the art demonstrates that the treatment of cancer is highly unpredictable, if even impossible for many cancers.  Moreover, the art provides evidence that the heterogeneity of tumors contributes to the variability in treating cancer. Accordingly, it follows that cancers are amenable to treatment with the claimed pharmaceutical composition can only be identified empirically. This constitutes undue experimentation. Therefore, given the lack of guidance in the art, the lack of working examples commensurate in scope to the claimed invention and the unpredictability of treating cancer, the specification, as filed does, not provide enablement for the claimed genus of cancers. 
Applying the above test to the facts of record, it is determined that 1) no declaration under 37 C.F.R. 1.132 or other relevant evidence has been made of record establishing the amount of experimentation necessary, 2) insufficient direction or guidance is presented in the specification with respect to broadly treating any cancer with the claimed pharmaceutical composition, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). One of skill in the art would require guidance, in order to make or use the claimed pharmaceutical composition to treat the genus of cancers in a manner reasonable in correlation with the scope of the claims. Without proper guidance, the experimentation to is undue. 
The Applicant has not provided sufficient guidance to enable one of skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including all cancers. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970). Without such guidance, determining cancers that can treated with the claimed pharmaceutical composition, is unpredictable and the experimentation left those skilled in the art is unnecessarily and improperly, extensive and undue. See Amgen Inc v Chugai Pharmaceutical Co Ltd. 927 F 2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991) at 18 USPQ2d 1026-1027 and Exparte Forman, 230 U.S.P.Q. 546(Bd. Pat=. App & int. 1986).
In view of all of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention, and thus, the claimed invention does not satisfy the requirements of 35 U.S.C. 112 first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 197 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 197 recites the limitation “the agent” in line 1. There is insufficient antecedent basis for the limitation in this claim. The lack of antecedent basis arises from Claim 197’s dependence on Claim 193. Claim 193 does not reference an “agent” but does reference a pharmaceutical composition and a polypeptide. It is unclear whether “the agent” is referring to one of these or something else. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 188-192, drawn towards a pharmaceutical composition, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sebestyen (RhoB mediates phosphoantigen recognition by Vγ9Vδ2 T cell receptor, May 2016, Cell Reports, Volume 15, Issue 9, Pages 1-26). 
The claims are drawn towards a pharmaceutical composition comprising a polypeptide construct that selectively binds a J-configuration of CD277 on a target cell, and wherein said polypeptide construct is expressed in a cell; wherein said CD277 is present as a dimer; wherein the polypeptide construct binds the J-configuration of CD277 with higher selectivity as compared to a CD277 molecule which is not in said J-configuration; wherein the target cell is a cancer cell; wherein the cancer cell is a leukemia cell or from a solid cancer.

Regarding Claim 188, Sebestyen teaches that Vγ9Vδ2TCR genes were transduced into αβT cells using retroviral supernatant [Experimental Procedure] and that these T-cells bind to the B30.2 domain (J-configuration) on target cells [Figure 7]. 
The prior art reference is using the same CD277 molecule as the claimed invention and teaches that the CD277 conformational change occurs from the binding and dissociation of RhoB to the B30.2 domain, followed by the binding of phosphoantigens to the B30.2 domain [eTOC Blurb]. The specification of the claimed invention mentions this conformational change occurring in the same way as the prior art reference, and refers to this conformational change as the “J-configuration” [00128]. Therefore, the claimed limitation “selectively binds a J-configuration of CD277” would be inherent in the teachings of the prior art if this configuration is necessary for the recognition by Vγ9Vδ2 T-cells.

Regarding Claim 189, Sebestyen teaches that BTN3A1 (CD277) is present as a homodimer on the cell surface of cancer cells [page 7, second paragraph]. 

Regarding Claim 190, Sebestyen teaches that a phosphoantigen induced conformational change in BTN3A1 leads to its recognition by Vγ9Vδ2TCRs [eTOC Blurb].
The prior art reference is using the same CD277 molecule as the claimed invention and teaches that the CD277 conformational change occurs from the binding and dissociation of RhoB to the B30.2 domain, followed by the binding of phosphoantigens to the B30.2 domain [eTOC Blurb]. The specification of the claimed invention mentions this conformational change occurring in the same way as the prior art reference, and refers to this conformational change as the “J-configuration” [00128]. Therefore, the claimed limitation “binds the J-configuration of CD277 with higher selectivity” would be inherent in the teachings of the prior art if this configuration is necessary for the recognition by Vγ9Vδ2 T-cells.

Regarding Claims 191 and 192, Sebestyen teaches that the target cells are leukemic cell lines and colon carcinoma cell lines [0051], [Figure 5].

Claims 188-192, drawn towards a pharmaceutical composition, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harley (Key implication of CD277/butyrophilin-3 (BTN3A) in cellular stress sensing by a major human γδ T-cell subset, September 2012, Blood, Volume 120, Number 11, Pages 2269-2279). 
The claims are drawn towards a pharmaceutical composition comprising a polypeptide construct that selectively binds a J-configuration of CD277 on a target cell, and wherein said polypeptide construct is expressed in a cell; wherein said CD277 is present as a dimer; wherein the polypeptide construct binds the J-configuration of CD277 with higher selectivity as compared to a CD277 molecule which is not in said J-configuration; wherein the target cell is a cancer cell; wherein the cancer cell is a leukemia cell or from a solid cancer.

Regarding Claim 188, Harley teaches T-cells were cultured in complete RPMI 1640 medium [page 2270, right column, first paragraph], and that the target cells were pretreated with CD277-specific mAbs [page 2270, right column, second paragraph]. Harley further teaches that the expression of the B30.2 intracellular domain (J-configuration) of BTN3A1 (CD277) is required for sensing both endogenous and exogenous PAg by Vγ9Vδ2 T-cells [page 2274, left column, paragraph 2]. 
The prior art reference is using the same CD277 molecule as the claimed invention and teaches the expression of the B30.2 domain is required for the recognition by Vγ9Vδ2 T-cells [page 2274, left column, paragraph 2]. The specification of the claimed invention describes a conformational change of CD277 occurring from the binding and dissociation of RhoB to the B30.2 domain with corresponding binding of phosphoantigens, and refers to this conformational change as the “J-configuration” [00128]. Therefore, the claimed limitation of “selectively binds a J-configuration of CD277” would be inherent in the teaching of the prior art because the same conformational change as described in the specification is required for the recognition by Vγ9Vδ2 T-cells.  

Regarding Claim 189, Harley teaches strong T-cell responses against NBP-treated target cells expressing chimeric CD277 molecules [page 2274, left column, paragraph 2]. 
The prior art reference is using the same CD277 molecule as the claimed invention. Chimeric refers to two or more functional components. Therefore, the examiner is interpreting the claim limitation of “CD277 is present as a dimer” as being inherent in the teachings of the prior art. 

Regarding Claim 190, Harley teaches that the expression of the B30.2 intracellular domain (J-configuration) of BTN3A1 (CD277) is required for sensing both endogenous and exogenous PAg by Vγ9Vδ2 T-cells [page 2274, left column, paragraph 2]. 
The prior art reference is using the same CD277 molecule as the claimed invention and teaches the expression of the B30.2 domain is required for the recognition by Vγ9Vδ2 T-cells [page 2274, left column, paragraph 2]. The specification of the claimed invention describes a conformational change of CD277 occurring from the binding and dissociation of RhoB to the B30.2 domain with corresponding binding of phosphoantigens, and refers to this conformational change as the “J-configuration” [00128]. Therefore, the claimed limitation of “binds the J-configuration of CD277 with higher selectivity” would be inherent in the teaching of the prior art because the same conformational change as described in the specification is required for the recognition by Vγ9Vδ2 T-cells. 

Regarding Claims 191 and 192, Harley teaches that the target cells are leukemia, cervix adenocarcinoma, breast cancer, osteosarcoma, and prostate cancer cell lines [Page 2270, right column, first paragraph].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 193-200, drawn towards a method of treating cancer, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sebestyen (RhoB mediates phosphoantigen recognition by Vγ9Vδ2 T cell receptor, May 2016, Cell Reports, Volume 15, Issue 9, Pages 1-26). 
The claims are drawn towards a method treating cancer in a subject comprising providing to the subject an effective amount of a pharmaceutical composition comprising a polypeptide construct that selectively binds a J-configuration of CD277 on a target cell, and wherein said polypeptide construct is expressed in cell; wherein the cancer is a leukemia or a solid cancer; wherein the subject has cancer cells that are CD277 positive; comprising administering an agent that increases activity of RhoB GTPase in a cancer cell and a dosage form of an agent that increases activity of a phosphoantigen in said cancer cell; wherein the agent that increases activity of a RhoB GTPase performs by indirectly or directly binding said RhoB GTPase and/or wherein the agent that increases activity of a phosphoantigen performs by indirectly or directly binding said phosphoantigen; in a subject having cancer cells that are CD277 positive, comprising administering to the subject an effective amount of a pharmaceutical composition comprising a pharmaceutically acceptable agent that selectively binds to the J-configuration of CD277 on said cancer cell; wherein formation of said J-configuration requires at least an interaction of RhoB with CD277 and/or compartmentalization of CD277; wherein said formation of said J configuration requires interaction of intracellular phosphoantigen with CD277 subsequent to said interaction of RhoB with CD277.

Regarding Claim 193, Sebestyen teaches that Vγ9Vδ2TCR genes were transduced into αβT cells using retroviral supernatant [Experimental Procedure] and that these T-cells bind to the B30.2 domain (J-configuration) on target cells [Figure 7]. Sebestyen further teaches that the target cells are leukemic cell lines and colon carcinoma cell lines [0051], [Figure 5]. Sebestyen also teaches that the Vγ9Vδ2 TCR-mediated recognition selectively targets the leukemic but not the healthy stem cell pool [Page 6, first paragraph]. 
The prior art reference is using the same CD277 molecule as the claimed invention and teaches that the CD277 conformational change occurs from the binding and dissociation of RhoB to the B30.2 domain, followed by the binding of phosphoantigens to the B30.2 domain [eTOC Blurb]. The specification of the claimed invention mentions this conformational change occurring in the same way as the prior art reference, and refers to this conformational change as the “J-configuration” [00128]. Therefore, the claimed limitation “selectively binds a J-configuration of CD277” would be inherent in the teachings of the prior art if this configuration is necessary for the recognition by Vγ9Vδ2 T-cells.

Regarding Claim 194, Sebestyen teaches that the target cells are leukemic cell lines and colon carcinoma cell lines [0051], [Figure 5].

Regarding Claim 195, Sebestyen teaches BTN3A1 molecules are expressed as homodimers on the cell surface of cancer cells [page 7, second paragraph] 

Regarding Claim 196, Sebestyen teaches leukemic cell lines and colon carcinoma cell lines treated with pamidronate increased activity of RhoB and IPP (phosphoantigen) [Figure 5]. 

Regarding Claim 197, leukemic cell lines and colon carcinoma cell lines treated with pamidronate increased activity of RhoB and IPP (phosphoantigen) [Figure 5]. 
The binding activity of pamidronate is a fundamental property of the agent. Therefore, the examiner is interpreting the claim limitation of “indirectly or directly binding” as being inherent in the teachings of the prior art.  

Regarding Claim 198, Sebestyen teaches that Vγ9Vδ2TCR genes were transduced into αβT cells using retroviral supernatant [Experimental Procedure] and that these T-cells bind to the B30.2 domain (J-configuration) on target cells [Figure 7]. Sebestyen further teaches the target cells are leukemic cell lines and colon carcinoma cell lines [0051], [Figure 5]. Sebestyen also teaches that the Vγ9Vδ2 TCR-mediated recognition selectively targets the leukemic but not the healthy stem cell pool [Page 6, first paragraph].
The prior art reference is using the same CD277 molecule as the claimed invention and teaches that the CD277 conformational change occurs from the binding and dissociation of RhoB to the B30.2 domain, followed by the binding of phosphoantigens to the B30.2 domain [eTOC Blurb]. The specification of the claimed invention mentions this conformational change occurring in the same way as the prior art reference, and refers to this conformational change as the “J-configuration” [00128]. Therefore, the claimed limitation “selectively binds to the J-configuration of CD277’ would be inherent in the teachings of the prior art if this configuration is necessary for the recognition by Vγ9Vδ2 T-cells.

Regarding Claim 199, Sebestyen teaches that the formation of said J-configuration requires an interaction with RhoB [Figure 7]. Sebestyen further teaches that RhoB is a critical mediator of Vγ9Vδ2 TCR activation in tumor cells and that Vγ9Vδ2 TCR activation is modulated by the GTPase activity of RhoB and its redistribution to BTN3A1. Sebestyen also teaches that this is associated with cytoskeletal changes that directly stabilize BTN3A1 in the membrane, and the subsequent dissociation of RhoB from BTN3A1 [Summary]. 

Regarding Claim 200, Sebestyen teaches that the formation of the J-configuration requires first, an interaction of RhoB with CD277, and then an interaction with intracellular phosphoantigen with CD277 [Figure 7]. Sebestyen further teaches that phosphoantigen accumulation induces a conformational change in BTN3A1, rendering its extracellular domains recognizable by Vγ9Vδ2TCRs [Summary].

Claims 193-200, drawn towards a method of treating cancer, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harley (Key implication of CD277/butyrophilin-3 (BTN3A) in cellular stress sensing by a major human γδ T-cell subset, September 2012, Blood, Volume 120, Number 11, Pages 2269-2279).
The claims are drawn towards a method treating cancer in a subject comprising providing to the subject an effective amount of a pharmaceutical composition comprising a polypeptide construct that selectively binds a J-configuration of CD277 on a target cell, and wherein said polypeptide construct is expressed in cell; wherein the cancer is a leukemia or a solid cancer; wherein the subject has cancer cells that are CD277 positive; comprising administering an agent that increases activity of RhoB GTPase in a cancer cell and a dosage form of an agent that increases activity of a phosphoantigen in said cancer cell; wherein the agent that increases activity of a RhoB GTPase performs by indirectly or directly binding said RhoB GTPase and/or wherein the agent that increases activity of a phosphoantigen performs by indirectly or directly binding said phosphoantigen; in a subject having cancer cells that are CD277 positive, comprising administering to the subject an effective amount of a pharmaceutical composition comprising a pharmaceutically acceptable agent that selectively binds to the J-configuration of CD277 on said cancer cell; wherein formation of said J-configuration requires at least an interaction of RhoB with CD277 and/or compartmentalization of CD277; wherein said formation of said J configuration requires interaction of intracellular phosphoantigen with CD277 subsequent to said interaction of RhoB with CD277.

Regarding Claim 193, Harley teaches T-cells were cultured in complete RPMI 1640 medium [page 2270, right column, first paragraph], and that the target cells, which were leukemia, cervix adenocarcinoma, breast cancer, osteosarcoma, and prostate cancer cell lines [Page 2270, right column, first paragraph] were pretreated with CD277-specific mAbs [page 2270, right column, second paragraph]. Harley further teaches that the expression of the B30.2 intracellular domain (J-configuration) of BTN3A1 (CD277) is required for sensing both endogenous and exogenous PAg by Vγ9Vδ2 T-cells [page 2274, left column, paragraph 2]. 
The prior art reference is using the same CD277 molecule as the claimed invention and teaches the expression of the B30.2 domain is required for the recognition of Vγ9Vδ2 T-cells. The specification of the claimed invention describes a conformational change of CD277 occurring from the binding and dissociation of RhoB to the B30.2 domain with corresponding binding of phosphoantigens, and refers to this conformational change as the “J-configuration” [00128]. Therefore, the claimed limitation of “selectively binds a J-configuration of CD277 on a target cell” would be inherent in the teaching of the prior art because the same conformational change as described in the specification is required for the recognition by Vγ9Vδ2 T-cells.  

Regarding Claim 194, Harley teaches that the target cells are leukemia, cervix adenocarcinoma, breast cancer, osteosarcoma, and prostate cancer cell lines [Page 2270, right column, first paragraph].

Regarding Claim 195, Harley teaches that the target cells were pretreated with either CD277-specific mAbs or pamidronate [page 2270, right column, paragraph 2] and that 1 mAb elicited dramatic expansion and proliferation of γδ T-cells [page 2271, left column, paragraph 1]. 

Regarding Claim 196, Harley teaches target cells were pretreated with either CD277-specific mAbs or NBP (pamidronate) [page 2270, right column, paragraph 2] and that NBP and Pag (phosphoantigen) could act upstream of T-cell activation by inducing B30.2 dependent changes in the conformation of membrane topology of CD277 [page 2274, right column, second paragraph]. 
The specification defines an agent that increases activity of a phosphoantigen as being pamidronate [0004]. The specification defines an agent that increases activity of a RhoB GTPase as being pamidronate [0007]. The prior art reference is using the same pamidronate agent as defined in the specification of the claimed invention. 

Regarding Claim 197, Harley teaches target cells were pretreated with either CD277-specific mAbs or NBP (pamidronate) [page 2270, right column, paragraph 2] and that NBP and PAg (phosphoantigen) could act upstream of T-cell activation by inducing B30.2 dependent changes in the conformation of membrane topology of CD277 [page 2274, right column, second paragraph].
The specification defines an agent that increases activity of a phosphoantigen as being pamidronate [0004]. The specification defines an agent that increases activity of a RhoB GTPase as being pamidronate [0007]. The prior art reference is using the same pamidronate agent as defined in the specification of the claimed invention. The binding activity of pamidronate is a fundamental property of the agent. Therefore, the examiner is interpreting the claim limitation of “indirectly or directly binding” as being inherent in the teachings of the prior art.  

Regarding Claim 198, Harley teaches T-cells were cultured in complete RPMI 1640 medium [page 2270, right column, first paragraph], and that the target cells were leukemia, cervix adenocarcinoma, breast cancer, osteosarcoma, and prostate cancer cell lines [Page 2270, right column, first paragraph]. Harley further teaches that the target cells were pretreated with CD277-specific mAbs [page 2270, right column, second paragraph] and that 1 mAb elicited dramatic expansion and proliferation of γδ T-cells [page 2271, left column, paragraph 1]. Harley also teaches that the expression of the B30.2 intracellular domain (J-configuration) of BTN3A1 (CD277) is required for sensing both endogenous and exogenous PAg by Vγ9Vδ2 T-cells [page 2274, left column, paragraph 2]. 
The prior art reference is using the same CD277 molecule as the claimed invention and teaches the expression of the B30.2 domain is required for the recognition of Vγ9Vδ2 T-cells. Paragraph 00128 in the specification of the claimed invention describes a conformational change of CD277 occurring from the binding and dissociation of RhoB to the B30.2 domain with corresponding binding of phosphoantigens, and refers to this conformational change as the “J-configuration” [00128]. Therefore, the claimed limitation of “selectively binds to the J-configuration of CD277” would be inherent in the teaching of the prior art because the same conformational change as described in the specification is required for the recognition by Vγ9Vδ2 T-cells.  

Regarding Claim 199, Harley teaches that the underlying mechanisms for T-cell activation by Pag (phosphoantigen) are unknown [page 2269, Abstract]. Harley further teaches that how Vγ9Vδ2 T-cells sense PAg remains an enigma, but suggests the implication of additional target cell surface receptors in this phenomenon [page 2269, right column, second paragraph]. 
The prior art reference is using the same CD277 molecule as the claimed invention and teaches the expression of the B30.2 domain is required for the recognition of Vγ9Vδ2 T-cells [page 2274, left column, paragraph 2]. The specification of the claimed invention describes a conformational change of CD277 occurring from the binding and dissociation of RhoB to the B30.2 domain with corresponding binding of phosphoantigens, and refers to this conformational change as the “J-configuration” [00128]. Although these underlying mechanisms for T-cell activation were unknown in the teachings of Harley, Harley does suggest the implication of additional target cell surface receptors. Therefore, the examiner is interpreting the claim limitation of the “formation of said J-configuration requires at least an interaction of RhoB with CD277 and/or compartmentalization of CD277” as being inherent in the teachings of the prior art. 

Regarding Claim 200, Harley teaches that the underlying mechanisms for T-cell activation by PAg (phosphoantigen) are unknown [page 2269, Abstract]. Harley further teaches that intracellular PAg accumulation is associated with membrane reorganization of CD277 molecules [page 2270, right column, paragraph 2]. Harley also teaches that how Vγ9Vδ2 T-cells sense PAg remains an enigma, but suggests the implication of additional target cell surface receptors in this phenomenon [page 2269, right column, second paragraph]. 
The prior art reference is using the same CD277 molecule as the claimed invention and teaches the expression of the B30.2 domain is required for the recognition of Vγ9Vδ2 T-cells [page 2274, left column, paragraph 2]. Paragraph 00128 in the specification of the claimed invention describes a conformational change of CD277 occurring from the binding and dissociation of RhoB to the B30.2 domain with corresponding binding of phosphoantigens, and refers to this conformational change as the “J-configuration” [00128]. Although these underlying mechanisms for T-cell activation, and the order in which they occur, were unknown in the teachings of Harley, Harley does suggest the implication of additional target cell surface receptors. Therefore, the examiner is interpreting the claim limitation of the “J-configuration requires interaction of intracellular phosphoantigen with CD277 subsequent to said interaction of RhoB with CD277” as being inherent in the teachings of the prior art. 

Pertinent Art
Gogoi and Chiplunkar, Targeting gamma delta T cells for cancer immunotherapy: bench to bedside, November 2013, Indian Journal of Medical Research, Volume 138, pages 755-761.
This is pertinent art to the instant application because Gogoi and Chiplunkar teach γδ T cells expressing Vγ9Vδ2 T cell receptor recognize the endogenous pool of isopentenyl pyrophosphate (IPP) that is overproduced in cancer cells. [Abstract]. 

Hsiao et al., Synthesis of a Phosphoantigen Prodrug that Potently Activates Vγ9Vδ2 T-Lymphocytes, August 2014, Chemistry & Biology, Volume 21, Pages 945-954. 
This is pertinent art to the instant application because Hsiao teaches that phosphoantigens are detected by Vγ9Vδ2 T cell receptors after binding to BTN3A1 through major histocompatibility complex-independent mechanisms that are not yet completely clear [Page 945, right column, second paragraph]. 

Huang et al., RhoB facilitates c-Myc turnover by supporting efficient nuclear accumulation of GSK-3, 2006, Oncogene, Volume 25, Pages 1281-1289. 
This is pertinent art to the instant application because Juang teaches that GTPase RhoB suppresses cancer in part by limiting cell proliferation, but the mechanisms it uses to achieve this are poorly understood [Abstract]. 

Kabelitz, CD277 takes the lead in human γδ T-cell activation, September 2012, Blood, Volume 20, Number 11, Pages 2159-2161.
This is pertinent art to the instant application because Kabelitz teaches that human Vγ9Vδ2 T cells kill a broad range of solid tumor and leukemia/lymphoma cells [page 2159, first paragraph] and that T-cell receptor is crucially involved in the activation of Vγ9Vδ2 T cells by phosphoantigens, but the mechanisms of phosphoantigen recognition has remained undefined [page 2160, right column, third paragraph]. 

Kabelitz and Dechanet-Merville, Editorial: “Recent advances in gamma/delta T cell biology: new ligands, new functions, and new translational perspectives”, July 2015, Frontiers in Immunology, Volume 6, Article 371, Pages 1-6. 
This is pertinent art to the instant application because Kabelitz and Dechanet-Merville teach that the intracellular B30.1 domain might sense increased levls of intracellular pAgs, possibly inducing a conformation change in the BTN3A1 molecule, which could then be recognize by the Vγ9Vδ2 TCR [Page 2, right column, second paragraph]. 

Karunakaran and Hermann, The Vγ9Vδ2 T cell antigen receptor and butyrophilin-3 A1: models of interaction, the possibility of co-evolution, and the case of dendritic epidermal T cells, December 2014, Frontiers in Immunology, Volume 5, Article 648, Pages 1-13. 
This is pertinent art to the instant application because Karunakaran and Hermann teach that Vγ9Vδ2 T cells respond to phosphoantigens which accumulate in certain tumors and that a pre-requisite for Pag-induced activation is the contact of Vγ9Vδ2 T-cells with cells expressing BTN3A1 [Abstract].  

Olive et al., US 20150353643 A1, 2015-12-10. 
This is pertinent art to the instant application because Olive teaches anti-CD277 antibodies which activate Vγ9Vδ2 T-cells [Abstract] and teaches the anti-CD277 antibody as a use for the treatment of cancer or chronic infection [0025]. 

Palakodeti et al., The Molecular Basis for Modulation of Human Vγ9Vδ2 T Cell Responses by CD277/Butyrophilin-3 (BTN3A)-specific Antibodies, July 2012, The Journal of Biological Chemistry, Volume 287, Number 39, Pages 32780-32790. 
This is pertinent art to the instant application because Palakodeti teaches that the removal of the BTN3A1 B30.2 intracellular domain of BTN3A1 inhibits Pip-mediated activation of T-cells [page 32789, right column, paragraph 2] and that BTN3A1 exists as either Dimer 1 or Dimer 2 [Figure 2]. 

Sandstrom et al., The Intracellular B30.2 Domain of Butyrophilin 3A1 Binds Phosphoantigens to Mediate Activation of Human Vγ9Vδ2 T Cells, April 2014, Immunity, Volume 40, Pages 490-500. 
This is pertinent art to the instant application because Sandstrom teaches Vγ9Vδ2 T cells detect tumor cells through the recognition of phosphoantigens and key to the pAg-mediated activation of Vγ9Vδ2 T cells is the BTN3A1 protein that contains an intracellular B30,2 domain critical to pAg reactivity [Summary]. 

Scheper et al., Cancer immunotherapy using γδT cells: dealing with diversity, November 2014, Frontiers in Immunology, Volume 5, Article 601, Pages 1-9.
This is pertinent art to the instant application because Scheper teaches that γδT cells are capable of targeting chemotherapy-resistant leukemic cells and to kill leukemic and colon cancer stem cells [Page 2, left column, paragraph 3]. 

Scheper, γδT cells for immunotherapy in cancer, March 3, 2015, Thesis, Pages 1-172. 
This is pertinent art to the instant application because Scheper teaches that BTN3A1 is a key molecule in phosphoantigen-induced activation of Vγ9Vδ2 T cells and that the binding of phosphoantigens to the intracellular domain of BTN3A1 correlated with the immobilization of BTN3A1 on the target cell surface and this has been suggested to contribute to an extracellular cue for recognition of Vγ9Vδ2 TCRs [Page 99, first paragraph]. Scheper further teaches that it unclear which mechanisms link the accumulation of intracellular phosphoantigens to member alterations of BTN3A1 [Page 99, first paragraph] and identifies that RhoB is a critical mediator of Vγ9Vδ2 TCR activation [Page 99, second paragraph]. 

L. Sicard et al., Synthetic Phosphoantigens Enhance Human Vγ9Vδ2 T Lymphocytes Killing of Non-Hodgkin’s B Lymphoma, October 2001, Molecular Medicine, Volume 7, Number 10, Pages 711-722. 
This is pertinent art to the instant application because Sicard teaches that Vγ9Vδ2 T lymphocytes expand upon stimulation with natural phosphoantigens [Page 719, left column, second paragraph]. 

Vavassori et al., Butyrophilin 3A1 binds phosphorylated antigens and stimulates human γδT cells, September 2013, Nature Immunology, Volume 14, Number 9, Pages 908-918.
This is pertinent art to the instant application because Vavassori teaches that a conformational change occurs in BTN3A1 after a phosphorylated antigen bound [Page 914, left column, second paragraph] and that BTN3A1 represents an antigen-presenting molecule required for the activation of Vγ9Vδ2 T cells [Abstract]. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittney E Donoghue whose telephone number is (571)272-9883. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached on 571-270-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.E.D./Examiner, Art Unit 4171                                                                                                                                                                                                        
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644